FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SENIK SOGHOMONYAN,                               No. 11-73350

               Petitioner,                       Agency No. A097-367-594

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Senik Soghomonyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings and de novo questions of law.

Mendoza-Pablo v. Holder, 667 F.3d 1308, 1312 (9th Cir. 2012). We deny the

petition for review.

      We reject Soghomonyan’s contention that the agency erred in not

considering his eligibility for humanitarian asylum, because he did not raise the

claim to the agency.

      Substantial evidence supports the BIA’s determination that, even if

Soghomonyan was credible and established past persecution, the government

rebutted his presumption of future fear. 8 C.F.R. § 1208.13(b)(ii); see Kumar v.

INS, 204 F.3d 931, 934 (9th Cir. 2000). We reject Soghomonyan’s contention that

the BIA improperly placed the burden of rebutting the presumption of future fear.

Thus, Soghomonyan’s asylum and withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                          2                                   11-73350